       Case 2:20-cv-00487-KG-CG Document 10 Filed 09/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARISA ZUNIGA,

              Plaintiff,
v.                                                             CV No. 20-487 KG/CG

TRUEACCORD,

              Defendant.

     ORDER VACATING TELEPHONIC RULE 16 SCHEDULING CONFERENCE

     THIS MATTER is before the Court upon review of the record. Upon receipt of the

Plaintiff’s Acceptance of Defendant’s Rule 68 Offer (the “Notice”), (Doc. 9), filed on

September 29, 2020, the Court shall vacate the Telephonic Rule 16 Scheduling

Conference scheduled for Wednesday, October 14, 2020.

     IT IS THEREFORE ORDERED that the Telephonic Rule 16 Scheduling

Conference scheduled for Wednesday, October 14, 2020, at 2:30 p.m. is hereby

VACATED.

     IT IS SO ORDERED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
